19-23649-rdd      Doc 1653-1     Filed 09/03/20 Entered 09/03/20 14:59:08          Proposed
                                      Order Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                          )
In re:                                    )               Chapter 11
                                          )
PURDUE PHARMA L.P., et al.,               )               Case No. 19-23649 (RDD)
                                          )               Jointly Administered
                                          )
Debtors.                                  )               Hon. Robert D. Drain
__________________________________________)

           ORDER GRANTING ADMISSION TO PRACTICE PRO HAC VICE

       Upon the motion of Alexander M. Gormley, Esq. to be admitted pro hac vice to represent

the following in the above-captioned bankruptcy proceedings: MM&P Health & Benefit Plan;

Local 888 Health Fund; Division 1181 ATU-New York Welfare Fund; MEBA Medical and

Benefits Plan; Washington Wholesalers Health and Welfare Fund; UFCW Health Insurance Plan

for Retirees; UFCW Local 1262 and Shoprite Welfare Plan; UFCW Local One Active Health

Care Plan; Local One Retiree Health Care Plan; United Food and Commercial Workers Local

152 Health and Welfare Plan; Plumbers & Steamfitters Local 267 Insurance Fund; Electrical

Welfare Trust Fund; 1978 Retired Construction Workers Benefit Trust; Carpenters Industrial

Council Trust Fund; U.F.C.W. and Employers Kansas and Missouri Health and Welfare Trust

Fund; ATU Health and Life Insurance Plan for Active and Pension Officers and Employees;

Heartland Health & Wellness Fund; Bricklayers and Allied Craftworkers Local 3 NY Rochester

Chapter Health & Welfare Fund; UFCW Health Insurance Plan for Active Employees; Upstate

New York Engineers Health Fund; UFCW Unions and Participating Employers Health and

Welfare Fund; Sheet Metal Workers’ Health Plan; PGA TOUR, Inc.; FELRA & UFCW VEBA

Fund; Colorado Sheet Metal Workers’ Local 9 Family Health Plan; Bricklayers and Allied

Craftworkers Local No. 3 New York Niagara Falls- Buffalo Chapter Health & Welfare Fund; 32

BJ North Health Fund; Sound Health & Wellness Retiree Trust; Sound Health & Wellness Trust;

and Transit Employees’ Health and Welfare Fund (collectively, the “Health Plans”). And, upon
 19-23649-rdd     Doc 1653-1      Filed 09/03/20 Entered 09/03/20 14:59:08            Proposed
                                       Order Pg 2 of 2



the movant’s certification that the movant is a member in good standing of the bars of the

District of Columbia, the State of Maryland and the State of North Carolina, it is hereby

        ORDERED that Alexander M. Gormley, Esq. is admitted to practice pro hac vice in the

above-captioned proceedings to represent the aforementioned Health Plans in the United States

Bankruptcy Court for the Southern District of New York provided that the filing fee has been

paid.


Dated: September __, 2020


                                                     __________________________
                                                     The Honorable Robert D. Drain
                                                     United States Bankruptcy Judge
20877974v1
